Citation Nr: 1456070	
Decision Date: 12/22/14    Archive Date: 01/02/15

DOCKET NO.  09-42 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

1.  Entitlement to service connection for status post laminectomy and discectomy of the lumbar spine (claimed as a back condition).

2.  Entitlement to service connection for a scar behind the right ear.

3.  Entitlement to service connection for scars and burns to the lower back.

4.  Entitlement to service connection for scars and burns to the left hip.

5.  Entitlement to service connection for scars and burns to the right hip.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to December 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran testified before the undersigned at an August 2014 Travel Board hearing at the RO.  A transcript has been associated with the file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the August 2014 Board hearing, the Veteran testified that he sustained third degree burns on his body from boiling water that fell on him in either 1987 or 1988 while "on duty."  He reported seeing a medic at Fort Bragg, and then seeking treatment from Dr. Fuller in Rock Hill, South Carolina during the late 1980s for the burns.  The record reflects that efforts to associate all of the Veteran's service and reserve service treatment records, and service and reserve service personnel records have been undertaken.  The Board finds that an additional effort should be undertaken.  Specifically, a line of duty determination should be requested.  Additionally, the RO/AMC should request that the Veteran provide information regarding Dr. Fuller in Rock Hill, South Carolina, and then attempt to obtain these records.

At the Board hearing, in response to the question of when did the Veteran injured his back in the 1990s, the Veteran indicated that "[he could not] put [his] hand on the exact year of anything" but the duties he had as a cook involved lifting heavy objects several times.  A March 10, 1990 Report of Medical History shows the Veteran complained of occasional low back aches after lifting improperly.  It was noted that the Veteran was advised how to properly lift.  The Board finds that the RO/AMC should undertake appropriate efforts to determine whether the Veteran served on any periods of active duty for training and inactive duty training in March 1990.  

Lastly, the record reflects that the RO requested records for a second time from the Ralph H. Johnson, Charleston VAMC for the period January 2006 to January 2008 in October 2014.  No records for the requested period have been associated with the file and the record does not otherwise contain a negative response.  The Board finds that further efforts should be undertaken to obtain the records until the records or a negative response is received.

Accordingly, the case is REMANDED for the following action:

1.  Follow-up on the October 11, 2014 RO request for treatment records from the Ralph H. Johnson, Charleston VAMC for the period January 2006 to January 2008.  All efforts to obtain records should be fully documented, and the facility should provide a negative response if records are not available.

2.  The AOJ/AMC should contact the Veteran and request information related to Dr. Fuller in Rock Hill, South Carolina, as well as a medical release.  Once this development is completed, the AOJ/AMC should attempt to obtain any records from this medical provider.

3.  Undertake appropriate efforts to determine whether there is a Line of Duty Determination for the Veteran's claimed burn injuries to the right ear, low back, and hips.  

4.  Undertake appropriate efforts to determine whether the Veteran served on any periods of active duty for training and/or inactive duty training in March 1990.  

5.  Then, the AOJ/AMC should readjudicate the claims on the merits.  If the benefits sought cannot be granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)










This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




